The year 2015 will be 
a crucial one for the United Nations and the international 
community. In the coming year, we will reach the 
deadline for achieving the Millennium Development 
Goals and adopt a post-2015 development agenda, 
which will include our sustainable development goals. 
In 2015, we should adopt a new, legally binding global 
climate agreement. And the international community 
will also commemorate the seventieth anniversary of 
the founding of the United Nations.

At this juncture, we have to ask ourselves to 
what extent we have achieved the ideals set out in the 
Charter of the United Nations, and what is still to be 
done. We must also ask to what extent the institutional 
framework laid down almost 70 years ago is still valid 
today. Inequality, both among and within nations, is 
still a matter for great concern. In spite of the constant 
references to the rule of law at national and international 
levels, we still do not always have the possibility of 
recourse to machinery adequate to resolving legal 
disputes between States. 

Within the United Nations itself, the principle 
of equality is not always honoured, whether in its 
constitutional framework or in practice. The twin pillars 
of peace and security, on the one hand, and development, 
on the other, as established by the Charter, have been 
undermined by the ascendancy of political issues at the 
expense of those of development, which are still often 
seen largely in terms of safeguarding dominant interests 
rather than from a perspective of global cooperation. 
Inequality and vulnerability are increasing in rich 
and poor countries alike. Unemployment, precarious 
employment, lack of social protection, access to human 
development services and financial services are still 
matters of universal concern.

The post-2015 development agenda cannot be only 
about human rights — civil, political, economic — at 
the national level; it must also ensure that the right to 
development is upheld at the international level. As we 



work on a new, comprehensive development agenda, 
we must ensure that no right is ignored and no one is 
left behind. The United Nations System Task Team on 
the Post-2015 United Nations Development Agenda 
has proposed that the transformative efforts to achieve 
inclusive, people-centred sustainable development 
be guided by three fundamental principles — human 
rights, equality and sustainability — and have four 
core dimensions: inclusive social development, 
environmental sustainability, inclusive economic 
development and peace and security. Mauritius 
is in broad agreement with those core principles 
and dimensions, as outlined in the Team’s report 
Realizing the Future We Want for All, for guiding this 
transformation at both the national and international 
levels. 

The war against Ebola demands robust action 
from all of us and requires exceptional international 
cooperation. We welcome the initiatives announced 
last week, and we commit ourselves to giving our full 
support to addressing this global challenge.

The water we drink, the food we eat and the energy 
we require are vital to meaningful development. It is 
estimated that by 2025, 1.8 billion people will be living 
in countries or regions with absolute water scarcity, 
and two thirds of the world’s population could be living 
under water-stress conditions. One in eight people in 
the world today — 842 million — are undernourished. 
Approximately 2 billion suffer from micronutrient 
deficiencies. In 2030, it is estimated that food demand 
will have increased by more than 50 per cent. In that 
regard, Mauritius supports the Secretary-General’s call 
for a Zero Hunger Challenge. Promoting sustainable 
agriculture must therefore be an essential component of 
the new development framework. 

It is also estimated that by 2035, global energy 
demand will have increased by at least 33 per cent. 
Currently, 1.2 billion people have no access to electricity. 
Those growing demands will make water, food and 
energy crucial issues not only on the development 
agenda but also in the wider context of international 
peace and security. The international community should 
support developing countries, particularly vulnerable 
countries such as small island developing States 
(SIDS), in their efforts to promote water governance 
and integrated water resources management, increase 
the share of renewables in the energy mix and improve 
energy conservation and efficiency.

In order to support global development, it is 
crucial that we have an international regime based 
on structured global cooperation designed to promote 
technology facilitation, and a technology facilitation 
mechanism established under the auspices of the 
United Nations could play a central role in that regard. 
It is also important that the international community 
recognize the vital role of women and young people and 
their enhanced participation and leadership in all areas 
of sustainable development. Promoting gender equality 
and women’s empowerment should be a core issue on 
the post-2015 development agenda. All sections of the 
population should be at the heart of a people-centred 
vision of sustainable development.

The contributions of all the initiatives launched 
at the 2012 United Nations Conference on Sustainable 
Development (Rio+20), including the Open Working 
Group for Sustainable Development Goals, the 
Intergovernmental Committee of Experts on 
Sustainable Development Financing, and options for 
a technology facilitation mechanism, should feed into 
the preparations for a 2015 development summit. They 
should also be included in the Secretary-General’s 
synthesis report. The deliberations of the Third 
International Conference on Small Island Developing 
States, mandated by the Rio+20 outcome document 
(resolution 66/288, annex), should be reflected in the 
synthesis report and the post-2015 development agenda.

Since accountability is essential to assessing 
progress, the post-2015 development agenda should 
also include an accountability framework that would 
be universal but flexible enough to take into account 
different capacities and responsibilities. And we need 
more accountable and equitable global economic 
governance that ensures wider, more inclusive 
participation in decision-making. The United Nations, 
given its universal membership, should assume 
leadership and a proactive role in promoting sound 
and equitable governance in a more resilient global 
economic architecture.

Beyond those immediate concerns, there are a 
number of longer-term threats that may dramatically 
affect all of us, particularly SIDS. One of them is climate 
change. Climate risks are real and must be addressed. 
From melting glaciers to more frequent wildfires and 
intense cyclones, flash floods, extreme heatwaves and 
ocean acidification, the challenges are not a future 
threat; they already exist. The latest report of the 
Intergovernmental Panel on Climate Change, Climate 



Change 2014: Impacts, Adaptation, and Vulnerability, 
made it clear that an increase in the world’s temperature 
of 2°C would be dangerous, while one of 4°C would be 
catastrophic. 

Climate risks are global challenges that require 
global solutions. Climate change poses risks to global 
economic prosperity, development and security as well 
as to the environment. We must build on the momentum 
of the Climate Summit and use the opportunity of the 
20th session of the Conference of the Parties to the 
United Nations Framework Convention on Climate 
Change, to be held in Lima, to raise the level of ambition 
in the lead-up to a new universal climate agreement in 
Paris next year.

The strong connections between climate change 
adaptation and disaster risk reduction should be 
recognized. No country is immune to natural disasters, 
but it is the most vulnerable countries and people who 
are hit the hardest. Mauritius looks forward to a renewed 
and ambitious international framework for disaster risk 
management that establishes disaster risk reduction as 
a key element of the post-2015 development agenda. 
We also believe that the exogenous risks of climate 
change and natural disasters should be integrated into 
mainstream economic thinking and assessment of 
macroeconomic risks.

We welcome the decision of the most recent 
Commonwealth Heads of Government meeting to 
establish a Commonwealth climate finance skills hub, 
to be hosted by Mauritius. It will address critical gaps 
in building the capacity of SIDS and least-developed 
countries to identify, access and manage climate 
finance. The special circumstances, vulnerabilities and 
low resilience of SIDS should be taken into account with 
regard to financing and trade issues. SIDS need special 
and differential treatment to access concessionary 
sources of financing for sustainable development 
and to effectively participate in multilateral trade. 
Mauritius strongly supports SIDS-SIDS partnerships. 
SIDS can build on their commonality of interests to 
share experiences, pool resources and act collectively 
in commissioning technology or formulating legal and 
regulatory frameworks, for instance.

The oceans are the new frontier for economic 
development. For SIDS in particular, they are the 
best scope for expanding economic space. Following 
a national dialogue on the ocean economy, the 
Government of Mauritius has published the Road Map 
for the Mauritian Ocean Economy. The Road Map sets 
out the vision, goals and strategies for the development 
and expansion of a new pillar of our economy. In order 
to provide the best possible conditions for investors to 
operate and create wealth, Mauritius is putting in place 
an enabling environment that will support our ocean 
economy through an integrated and holistic approach to 
ensure coherence and balance among economic growth, 
social development and environmental protection.

Promoting the ocean economy will unleash the 
potential for SIDS with respect to all ocean-related 
economic activities, both onshore and offshore. It will 
also enable them to enhance their nations’ food security, 
harness the winds and waves for their energy needs, 
develop new ocean-related industries and services that 
will create opportunities for entrepreneurs and youth 
employment.

It is essential that we strike a balance between 
the various uses of the oceans and the need to protect 
our oceans. At the third International Conference on 
Small Island Developing States, held in Samoa, the 
international community agreed to build upon existing 
partnerships and promote new ones in order to expand 
the economic space of large ocean States. We wish to 
reiterate our call for the United Nations to adopt a global 
oceans strategy that will be the operational counterpart 
to the United Nations Convention on the Law of the 
Sea (UNCLOS). While it will be for individual States 
to decide on their own ocean economy policies, the 
global ocean strategy will provide an overall vision and 
framework for the sustainable development of ocean-
related economic activities for policymakers, investors 
and all stakeholders.

The situation in the Middle East and in certain parts 
of Africa could not only have dramatic consequences 
for the people of these regions, but also impact on global 
development and peace. We urge the international 
community to spare no effort in resolving the plight 
of the people of Palestine. Mauritius supports the two-
State solution to the conflict. The people of the State 
of Palestine have suffered for too long from the grave 
injustice done to them, and must be allowed to live in 
dignity and peace within recognized borders.

If it is to remain credible and play the constructive 
role it can and must play in the new world order, 
the United Nations must respond to the call of its 
membership for reform. We have a duty to engage in 
meaningful discussions on the reform of the Security 
Council, the revitalization of the General Assembly and 
the working methods of our Organization. Mauritius 



reaffirms its commitment to the African Common 
Position that reform of the Security Council should 
include expansion in the permanent and non-permanent 
categories alike. The historical injustice done to Africa 
should be redressed, and Africa should be accorded 
permanent representation on the Council. Latin 
America also deserves permanent representation, and 
the SIDS should be entitled to a seat on the Council. 
Mauritius further reiterates its support for India’s 
rightful aspiration to a permanent seat in a reformed 
Security Council.

In the mid-1960s, when a wave of decolonization 
was sweeping across the world, the United Kingdom 
purported to create a new colony, the so-called 
British Indian Ocean Territory, by carving out part 
of the territory of Mauritius. Thus, part of Mauritian 
territory remains under colonial rule. As long as part 
of Mauritian territory remains under colonial rule, the 
decolonization of Africa will still remain incomplete. 
The dismemberment by the United Kingdom of part of 
the territory of Mauritius prior to independence was 
and continues to be a blatant breach of international law 
and total disregard of United Nations resolutions.

Speaking before the Assembly last week, President 
Obama said that there was

“one vision of the world in which might makes 
right” [but that] “America stands for something 
different. We believe that right makes might, that 
bigger nations should not be able to bully smaller 
ones” (A/69/PV.6, p. 10).
This is why, last year in this very forum (see 
A/68/PV.18), Mauritius urged the United States to be 
on the right side of history, and not condone illegal acts 
by maintaining its presence on Diego Garcia under an 
unlawful arrangement with the United Kingdom that 
has no valid title to the island, but and instead to ensure 
that, in the future, the United States presence is on the 
right side of the law.
Both the United States and the United Kingdom 
should recognize the sovereignty of Mauritius over 
the Chagos archipelago, and engage in meaningful 
discussions with Mauritius in good faith over 
arrangements to be made in that regard. Following 
the statements we have heard over the past year with 
regard to sovereignty and territorial integrity, there 
should not be one set of standards for one part of the 
world and a different one for another part of the world. 
Those who show no respect for fundamental principles 
across the board lose all moral authority to preach to 
the rest of the world. Following bilateral discussions 
on Tromelin, which forms an integral part of the 
territory of Mauritius, Mauritius and France agreed on 
interim measures without prejudice to the sovereignty 
of Mauritius. An agreement reached in a spirit of 
cooperation and dialogue is a step in the right direction.

As we embark on a new session that could herald 
a new chapter in the history of the United Nations, 
we should renew our commitment to multilateral 
cooperation for peace, development and prosperity for 
all nations in the new agenda to be adopted next year.
